       Case: 1:13-cv-00467 Document #: 43 Filed: 07/16/20 Page 1 of 3 PageID #:273




                IN THE UNITED STATES DISTRICT COURT OF ILLINOIS
                          FOR THE NORTHERN DISTRICT
                               EASTERN DIVISION

AMERICAN CONTRACTORS INDEMNITY       )
COMPANY                              )
                                     )
             Plaintiff,              )
     v.                              )                             Case No. 13-cv-467
                                     )
GREENWOOD MANAGEMENT PARTNERS, LLC, )
TYLA GREENWOOD RUCKS, AND TODD RUCKS )
                                     )
             Defendants.             )


          PLAINTIFF AMERICAN CONTRACTOR’S INDEMNITY COMPANY’S
                       PETITION TO REVIVE JUDGMENT

         Plaintiff, American Contractors Indemnity Company, by and through its attorneys, Elizer

Law Group, LLC, hereby files this Petition to Revive Judgment pursuant to Rule 69 of the

Federal Rules of Civil Procedure, together with 735 ILCS 5/2-1602 and 735 ILCS 5/13-218 of

the Illinois Code of Civil Procedure, and states as follows:

         1.     On or about January 21, 2013, American Contractors Indemnity Company filed

its Complaint against Defendants, Todd Rucks and Tyla Greenwood Rucks, each an individual,

and Greenwood Management Partners, LLC.

         2.     On or about April 3, 2013, default judgment was entered in favor of American

Contractors Indemnity Company and against each of the Defendants for $76,715.52 (Docket No.

12).

         3.     Under Federal Rule of Civil Procedure 69, post judgment supplemental

proceedings to and in aid of judgment or execution shall be in accordance with the practice and

procedure of the state in which the district court is held. F.R.C.P. 69; TDK Electronics

Corporation v. Draiman, 321 F.3d 677 (7th Cir. 2003). In Illinois, a judgment may be revived in

                                                 1
     Case: 1:13-cv-00467 Document #: 43 Filed: 07/16/20 Page 2 of 3 PageID #:274




the seventh year after its entry, or in the seventh year after its last revival, or in the twentieth year

after its entry, or at any other time within 20 years after its entry if the judgment becomes

dormant. 735 ILCS 5/2-1602(a).

        4.      There is now due, after consideration of certain credits, the sum of $73,471.23

together with accrued interest of $48,376.72 through July 16, 2020.

        5.      American Contractors Indemnity Company requests that the April 3, 2013

judgment be revived in the total principal amount of $73,471.23.

        6.      American Contractors Indemnity Company seeks to revive its judgment against

Defendant, Greenwood Management Partners, LLC.

        7.      Defendants, Todd Rucks and Tyla Greenwood Rucks were discharged in

bankruptcy on April 15, 2014; American Contractors Indemnity Company restricts its request to

revive the judgment against Todd Rucks and Tyla Greenwood Rucks for the purpose of

enforcing unavoided liens against the judgment debtors in rem, as permitted by 11 USC §524,

and not for the purpose of enforcement of any claim against the debtors in personam.

        8.      Notice of this Petition will be provided to Defendants Todd Rucks, Tyla

Greenwood Rucks and Greenwood Management Partners, LLC, in accordance with Illinois

Supreme Court Rule 106, with proof of service to be provided by American Contractors

Indemnity Company at the hearing of this matter.

        9.      American Contractors Indemnity Company was unable to serve and present this

motion in March of 2020 due to the Covid-19 Pandemic and the associated General Orders

entered for the Northern District of Illinois. Requested is made that any relief shall be applied

retroactively to April 2, 2020, nunc pro tunc.




                                                   2
    Case: 1:13-cv-00467 Document #: 43 Filed: 07/16/20 Page 3 of 3 PageID #:275




       WHEREFORE Plaintiff, American Contractors Indemnity Company requests this Court

grant its Petition to Revive Judgment, revive the April 3, 2013 Judgment, in the principal amount

of $73,471.23 against the Defendant, Greenwood Management Partners, LLC generally, and

against Todd Rucks and Tyla Greenwood Rucks for the purpose of enforcing unavoided liens,

against the judgment debtors in rem, as permitted by 11 USC §524, and not for the purpose of

enforcement of any enforcing any claim against the debtors in personam, and for further relief as

this Honorable Court deems just and equitable under the circumstances.

                                                    Respectfully submitted,

                                                    American Contractors Indemnity Company



                                                By: /s/ Philip M. Novak
                                                   One of the Attorneys for the Plaintiff

Elizer Law Group, LLC
5836 Lincoln Avenue, Suite 200
Morton Grove, Illinois 60053
(847) 983-4343
Email: pmnovak@elizerlaw.com




                                               3
